Citation Nr: 1428115	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right leg disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right hand / thumb disorder.

4. Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Appellant has served in the Air Force Reserve from 2000 to the present. During this time, she has had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The above stated issues were previously remanded by the Board in April 2012 for further development. As not all of the development was completed, regrettably the issues must again be remanded.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant's service connection claims stem from injuries that allegedly occurred during periods of ACDUTRA or INACDUTRA with the Air Force Reserve in April 2004 (for the right hand), July 2006 (for the feet), and December 2006 (for the low back and right leg). See various Air Force Reserve records and private medical records submitted by the Appellant. Since the Appellant has not yet been awarded service connection for any disability, she is currently not defined as a "Veteran" for purposes of benefits administer by VA, and is addressed in this Remand as "Appellant."

The Appellant has submitted various Air Force Reserve medical and personnel records, as well as private medical evidence. However, her Air Force Reserve records are incomplete. The RO attempted to obtain complete Air Force Reserve records from the National Personnel Records Center (NPRC) and Records Management Center (RMC), but received negative responses in May 2007, June
2007 and February 2013. The NPRC instructed the RO to contact the Air Reserve Personnel Center (formerly Code 21) in Denver, Colorado, to secure the missing records, but there is no indication in the claims folder that the RO did so.

At the time of her injuries, the Appellant indicates she served in the 916th Logistics Readiness Squadron of the Air Force Reserve Command, at Seymour Johnson Air Base near Goldsboro, North Carolina. She reports that she subsequently served with the 84th Aerial Port Squadron of the Air Force Reserve Command, at Donaldson Air Force Base near Greenville, South Carolina. Her personnel records indicate that she was transferred to the 80th Aerial Port Squadron out of Dobbins ARB in Georgia.

In the previous remand the AMC was instructed to search any appropriate source for the records. However, it appears the AMC merely searched the RMC, as they had before, and again no records were found. There was no attempt to search the Air Reserve Personnel Center or the Veteran's Active Reserve unit. 

A remand is required for the RO/AMC to contact all other appropriate locations to obtain any additional medical and personnel records for the Appellant's ACDUTRA and INACDUTRA service with the Air Force Reserve and Air National Guard records dated from 2000 to the present. The RO/AMC must also verify all periods of active duty, including periods of ACDUTRA or INACDUTRA during this time.

In addition, page 5 of the June 2008 Supplemental Statement of the Case (SSOC) is missing from the claims folder. The RO/AMC must secure this missing page and associate it with the claims folder. This was requested in the previous remand, but was not obtained.

After completion of the above development, if warranted, the Appellant should be scheduled for a VA examination to obtain a medical opinion concerning the etiology her right leg, low back, right hand, and bilateral foot disorders on the basis of in-service incurrence or aggravation during her ACDUTRA / INACDUTRA periods of service in the Air Force Reserve. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Request the Appellant's complete medical and personnel records, i.e., line of duty determinations, point statements, hospital records, examinations, etc., from the appropriate Federal or State custodians for her entire time in the Air Force Reserve from 2000 to the present.

(a) Obtain the appellant's Air Force Reserve medical and personnel records (if there are additional personnel records than those already obtained) from any appropriate source identified by the Appellant or that is otherwise deemed appropriate by the RO/AMC, including but not limited to the successor unit or higher command of the 84th Aerial Port Squadron, the 80th Aerial Port Squadron, the 916th Logistics Readiness Squadron of the Air Force Reserve Command, (apparently at Seymour Johnson Air Base near Goldsboro, North Carolina); Air Reserve Personnel Center in Denver, Colorado. See VBA Adjudication Manual, M21-1MR, III.iii.2.B.15.a, b, and c; and any other appropriate agencies of the Department of the Air Force; the National Personnel Records Center; and the National Archives and Records Administration.

(b) If pertinent Air Force Reserve records detailing the dates and type of service performed by the Appellant are not secured from the above locations, contact the Defense Finance and Accounting Service and request that through the use of payroll records they help identify each and every date of the Appellant's service in ACDUTRA or INACDUTRA capacities.
 (c) After securing these records, verify and document all periods of active duty for the Appellant, including periods of ACDUTRA or INACDUTRA from 2000 to the present.

(d) Efforts to obtain the Air Force Reserve records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal or State department or agency from whom they are sought. 38 C.F.R. § 3.159(c)(2).

2. Request the Appellant to identify all records of VA and non-VA health care providers who have treated her disabilities at issue.

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider the Appellant identifies.

(b) Obtain all of the Appellant's relevant VA treatment records, if they exist, for the disabilities at issue.

(c) The Appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

3. Associate with the claims folder page 5 of the June 2008 SSOC, which at present is missing from the claims folder.

4. After completion of the above development, IF WARRANTED, the Appellant should be scheduled for a VA examination to obtain a medical opinion concerning the etiology her right leg, low back, right hand, and bilateral foot disorders on the basis of in-service incurrence or aggravation during her ACDUTRA/INACDUTRA periods of service in the Air Force Reserve. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

5. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection claims for right leg, low back, right hand, and bilateral foot disorders. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Appellant an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



